375 F.2d 1012
UNITED STATES of America ex rel. Dan WRIGHT, Appellant,v.A. C. CAVELL, Superintendent, State Correctional Institution, Rockview, Bellefonte, Pennsylvania.
No. 16335.
United States Court of Appeals Third Circuit.
Submitted March 23, 1967.
Decided April 10, 1967.

Appeal from the United States District Court for the Middle District of Pennsylvania; Frederick V. Follmer, Judge.
Dan Wright, pro se.
James R. Dailey, Lindley R. McClelland, Dist. Judge, Erie County, Erie, Pa., for appellee.
Before STALEY, Chief Judge and KALODNER and SMITH, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court denying the petition for writ of habeas corpus will be affirmed.